Citation Nr: 0911829	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to cluster headaches.

2.  Entitlement to service connection for an intracerebral 
aneurysm, to include as secondary to cluster headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran reports that the onset of his hypertension 
was approximately 20 years after service.

2.  The Veteran's elevated blood pressure during his cluster 
headaches is transient and has not permanently aggravated his 
underlying essential hypertension.

3.  The medical evidence fails to reflect a current diagnosis 
of intracerebral aneurysm.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to 
include as secondary to service-connected cluster headaches, 
have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2. The criteria for service connection for an intracerebral 
aneurysm, to include as secondary to service-connected 
cluster headaches, have not been met.  38 U.S.C.A. §§  1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were partially 
satisfied by a March 2004 letter, which informed the Veteran 
of the evidence necessary to establish service connection for 
hypertension.  The August 2004 rating decision explained the 
evidence necessary to establish service connection for an 
intracerebral aneurysm, and this claim was subsequently 
readjudicated by a January 2006 statement of the case.  
Additionally, the Veteran discussed the disabilities he 
asserts are secondary to his cluster headaches, including 
hypertension and aneurysms, at his VA examinations, and the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Accordingly, the Board finds 
that a reasonable person, such as the Veteran, would have 
knowledge of the evidence necessary to establish his claims, 
such that any notice timing errors are harmless.

As to VA's duty to assist, the Veteran's service medical 
records, VA treatment records, and private treatment records 
have been obtained.  Furthermore, no available evidence 
identified by the Veteran as relevant has not been obtained.  
The Veteran was afforded two VA examinations during the 
pendency of his claims, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).

The Veteran is service-connected for cluster headaches, which 
resulted from an in-service injury.  He contends that his 
cluster headaches, which are severe in intensity, have caused 
both his hypertension and intracerebral aneurysm.  

Hypertension

The Veteran's service medical records fail to reflect any 
treatment for or a diagnosis of hypertension, and the 
Veteran's separation physical examination notes his heart and 
vascular system as normal.

The Veteran's post-service medical records reflect a current 
diagnosis of hypertension, and as noted above, the Veteran 
contends his hypertension is caused by his service-connected 
cluster headaches.  

In June 2004, the Veteran underwent a VA arteries and veins 
examination to address the etiology of the Veteran's 
hypertension.  During the examination, the Veteran reported a 
history of hypertension since 1975, and the examiner opined 
that the Veteran has essential hypertension, which is not 
attributable to his cluster headaches.  The examiner formed 
this opinion after reviewing the Veteran's medical records, 
which reflect that he has had episodes of hypertension while 
not experiencing a cluster headache, although his 
hypertension transiently spikes when he is experiencing a 
cluster headache.  

In support of his claim, the Veteran submitted a letter from 
a physician assistant, who stated that the Veteran 
experiences blood pressure fluctuations and spikes when he is 
experiencing a headache; a letter from his daughter who is a 
nurse, who stated that the Veteran's blood pressure spikes 
during his headaches are difficult to control; a letter from 
a registered nurse anesthetist, who stated that the Veteran's 
blood pressure escalated when experiencing a headache; and a 
letter from the Veteran's step-daughter, who states that the 
Veteran has a long-standing history or cluster headaches.

The medical evidence reflects that the Veteran's underlying 
essential hypertension is unrelated to service; he was not 
diagnosed or treated for hypertension while in service, and 
the Veteran reports that his hypertension began in 1975, 
approximately 20 years after his separation from service.  
Therefore, there is no basis for awarding direct service 
connection for the Veteran's hypertension.

Additionally, the greater weight of the evidence is against 
the conclusion that the Veteran's cluster headaches have 
caused or aggravated his hypertension.  While the Veteran's 
blood pressure apparently spikes upward when he experiences a 
headache, the VA examiner opined that the Veteran has 
longstanding essential hypertension was unrelated to his 
cluster headaches and that the Veteran's blood pressure 
elevations during his cluster headaches were transitory.  
Thus, the evidence does not support the conclusion that these 
episodes permanently aggravate the Veteran's underlying 
essential hypertension.  Moreover, the Veteran has not 
submitted a medical opinion either relating his hypertension 
to service or stating that his hypertension has been 
permanently aggravated by his headaches.

Accordingly, a basis upon which to grant service connection 
has not presented, and the Veteran's appeal regarding service 
connection for hypertension, to include as secondary to his 
service-connected cluster headaches, is therefore denied.

Intracerebral Aneurysm 

As discussed above, the Veteran contends that he has an 
intracerebral aneurysm as a result of his service-connected 
cluster headaches.  

The Veteran was neither treated for or diagnosed to have an 
intracerebral aneurysm  while in service.  In April 2001, the 
Veteran underwent a private CT scan of his brain, and the 
corresponding report reflects the radiologist's impression 
that the Veteran has a prominent vessel in the anterior 
aspect of the Circle of Willis on the left; however a small 
aneurysm could not be ruled out.  The Veteran underwent a VA 
neurological examination in June 2004 to determine whether 
the Veteran had an intracerebral aneurysm and its etiology.  
After reviewing the Veteran's claims file and examining the 
Veteran, the examiner noted that the Veteran had not been 
definitively diagnosed with an intracerebral aneurysm; 
rather, the presence of one had been suggested in his April 
2001 CT scan.  The examiner opined that if the Veteran does 
indeed have an intracerebral aneurysm, it may have a 
relationship to his cluster headaches.  Accordingly, the 
examiner ordered a CT scan of the Veteran's head.  A VA CT 
scan of the Veteran's head was conducted in July 2005, and 
the corresponding radiological report reflects an impression 
that the scan revealed only normal age-related changes.

While the Veteran's April 2001 CT scan suggested that the 
Veteran may have an intracerebral aneurysm, that possibility 
was refuted by his subsequent July 2005 CT scan.  
Accordingly, the evidence fails to reflect evidence of a 
present disability, and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the Veteran's appeal regarding entitlement 
to service connection for an intracerebral aneurysm, to 
include as secondary to his service-connected cluster 
headaches, is denied.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension, to include as secondary 
to service-connected cluster headaches, is denied.  

Service connection for an intracerebral aneurysm, to include 
as secondary to service-connected cluster headaches, is 
denied.  
 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


